Filed 1/28/21 Jennifer W. v. Superior Court CA4/3
Opinion on rehearing



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE



 JENNIFER W.,

      Petitioner,                                                        G059416

                    v.                                                   (Super. Ct. No. 18DP1139)

 THE SUPERIOR COURT OF ORANGE                                            OPINION
 COUNTY,

      Respondent;

 ORANGE COUNTY SOCIAL SERVICES
 AGENCY et al.,

      Real Parties in Interest.



                   Original proceedings; petition for a writ of mandate to challenge an order of
the Superior Court of Orange County, Dennis J. Keough, Judge. Petition denied.
                   Martin Schwarz, Interim Public Defender, Seth Bank and Brian Okamoto,
Deputy Public Defenders, for the Petitioner, J.W.
                   No appearance for Respondent.
              Leon J. Page, County Counsel, Karen L. Christensen and Deborah B.
Morse, Deputy County Counsel, for Real Party in Interest.
              Christopher Mastick for Real Party in Interest Minor, M.C.
                                  *           *          *
              Jennifer W. (Mother) petitions for a writ of mandate to overturn the
juvenile court’s order denying reunification with her daughter, M.C., terminating family
reunification services, and setting a hearing to select a permanent plan for the child.
(Welf. & Inst. Code, § 366.22; all further undesignated statutory references are to the
Welfare and Institutions Code.) Mother challenges the sufficiency of the evidence to
support the court’s order, arguing “the [] court erred when it found that reunifying [M.C.]
would create a substantial risk of detriment to [M.C’s] safety, protection, physical or
emotional well-being.” Mother asserts her “substance use and denials, although
undeniably relevant and concerning, are not substantial evidence of risk of detriment
when considered in the context of [the] entire case.” After examining the record, we
conclude substantial evidence supports the court’s ruling there was a substantial risk of
detriment to the child’s safety if returned to Mother. Accordingly, we deny Mother’s writ
petition.
                                              I
                            FACTS AND PROCEDURAL HISTORY
              In October 2018, M.C. was born with amphetamine and methamphetamine
in her blood system and taken into protective custody by the Orange County Social
Services Agency (SSA). Mother admitted she “tried” methamphetamine “one-time”
before knowing she was pregnant but otherwise denied using methamphetamine. She
also provided various inconsistent explanations for the drugs in the child’s body. Nine
months earlier, the juvenile court detained Mother’s two other children with the same
father after they were found unsupervised with open wounds, severe rashes, and an
infection caused by leaving the children in urine-soaked diapers.

                                              2
              SSA filed a juvenile dependency petition based on M.C.’s positive test for
methamphetamine at birth. The petition also alleged both Mother and the father had
unresolved substance abuse and domestic violence issues, as well as criminal histories,
and had a pending dependency case for M.C.’s other siblings. Mother and the father did
not contest the allegations and the juvenile court found them to be true. In its
dispositional order, the court continued SSA’s custody of M.C. and authorized family
reunification services for both Mother and the father.
              SSA and Mother stipulated to a case plan that the juvenile court
incorporated into its dispositional order. The plan stipulated Mother would have
supervised visitation with the child, up to seven hours per week, and SSA had the option
to liberalize visitation. Mother agreed to participate in programs on parenting education,
general counseling, anger management, and substance abuse. The plan also directed
Mother to participate in a “12-Step Program” for substance abuse and submit to random
testing. Mother agreed to be tested through a drug patch. Under the case plan, Mother
knew “all drug [and] alcohol tests [were] to be negative” and a missed drug test would be
considered a positive drug test. The court advised Mother that if she “fail[ed] to comply
with the requirements of [her] reunification case plan, the court [could] terminate
reunification services and set a hearing to determine a more permanent plan for [her]
child,” which included possibly terminating Mother’s parental rights and ordering
                         1
adoption of the child.
              Over the next 21 months, Mother maintained employment and consistently
kept her supervised visits with M.C. Mother was both attentive and affectionate during
these visits. Mother also participated in numerous services and completed programs in
parenting education, general counseling, and anger management.

1
  We do not discuss the father’s involvement in this case because the court later
terminated his access to family reunification services and he is not a party to this writ
petition.

                                              3
              On her substance abuse issue, Mother reported completing her 12-Step
Program and a substance abuse program. In 2019, Mother shared with her assigned SSA
senior social worker, Emmanuel Rodriguez, insight gained through her participation in
services, acknowledging she had placed substance use ahead of her children’s well-being.
Notwithstanding, Mother regularly tested positive for drug use in both 2019 and 2020.
For example, in the three months following completion of her substance abuse program
in August 2019, Mother tested positive for methamphetamine four times, cocaine three
times, and once claimed her testing patch fell off the day before she showed up to submit
it. Mother maintained she was not using illegal substances.
              Including the above results, the record shows between April 2019 and July
2020, Mother’s drug patch testing returned positive results 19 times (13 of these for
methamphetamine) and negative 30 times. Additionally, there was one instance where
Mother’s patch was reported untestable because it had been compromised and four other
instances when Mother did not show up or claimed her testing patch had fallen off.
Mother’s visits with her children were scheduled to become unsupervised in May 2019,
but remained supervised due to her positive drug test results. The last negative drug
patch test occurred in February 2020, followed by eight positive results for
methamphetamine and two failures to submit patches for testing.
              Over several days beginning at the end of August 2020, the juvenile court
combined the 12-month status review with the 18-month status review hearing. The
court received into evidence SSA’s status review reports and heard testimony from
Mother and social worker Rodriguez.
              Rodriguez testified the only case plan component Mother had not complied
with was drug testing. He testified he had last spoken to Mother in June 2020 and had
reached out to her twice since that time. Rodriguez testified there were “no concerns”
about Mother’s visits with her children, which had been consistent and positive for the
children. Rodriguez testified he had “no suspicion of [Mother] being under the

                                             4
influence” during her visits with the children, noting the children would say “I love you”
to Mother, and had a “very strong bond” with her. Rodriguez testified SSA’s current
practice for addressing substance abuse was to insist on complete abstinence, but also
agreed “best practices” should instead focus on decreasing consumption.
              Mother testified she “ha[d] been sober since . . . October 26th of 2018,
three days before [M.C.] was born.” When the court asked Mother if, at the time of the
child’s birth, she had admitted using methamphetamine, Mother twice answered she had
done so before confirming she had not. She claimed she had never failed to submit her
drug patches for testing and claimed every positive test result was “an error.” Mother
asserted a possible explanation for positive results was environmental residue, but also
maintained she had not been exposed to any environment containing methamphetamine
other than in April 2020, when a homeless woman threw a drug pipe that hit Mother in
her arm, shoulder, and chest.
              Mother claimed she was unaware of recent positive test results. She
explained she had attempted to contact Rodriguez “[s]everal times” since June 2020, but
had not been able to reach him. She presented evidence of negative nonpatch test results
in 2019 and explained she had not been told to leave a previous shelter residence that
same year, but instead chose to leave to accommodate unsupervised visits with her
children. When asked why the unsupervised visits did not materialize, Mother first
responded “[i]t was unclear at the time,” but then confirmed it was because she incurred a
positive drug test result “[f]or heroin, for a substance that [she had] never touched in [her]
life.”
              At oral argument, SSA acknowledged Mother’s participation in offered
programs, her love for M.C., and her five-month period of sobriety between November
2019 and March 2020. SSA argued for the juvenile court to terminate family
reunification services and set a permanent placement hearing for the child based on
Mother’s positive drug test results and her failure to acknowledge drug use. Counsel for

                                              5
M.C. joined in SSA’s position, asserting Mother had not made substantive progress in the
most important area of her case plan: eliminating her methamphetamine dependence.
              Mother’s counsel argued that every aspect of Mother’s participation in
services, except her positive test results, favored reunification with her daughter.
Counsel emphasized Mother successfully completed her substance abuse program,
parenting education, anger management and general counseling. Counsel noted no
behavior indicating substance use was reported during Mother’s visits and asserted
Mother’s ability to maintain stable housing and employment contradicted a conclusion
she was using drugs. Alternatively, counsel argued that if Mother were using drugs, her
“stable lifestyle” demonstrated her drug use did not amount to drug abuse.
              The juvenile court found Mother’s testimony not credible and returning
M.C. to Mother’s custody posed a substantial risk of detriment to the child due to
Mother’s ongoing substance abuse. The court noted the case started because M.C. was
born with drugs in her system and found Mother’s drug test results trustworthy, despite
Mother’s denial she was using drugs. The court terminated reunification services and set
a hearing to select a permanent plan for the child.
                                              II
                                        DISCUSSION
              Mother argues there was insufficient evidence of detrimental risk because
there was “no clinical evaluation of Mother on which to reliably conclude that Mother
displayed or suffered from clinical substance abuse,” or evidence of a link between any
substance abuse and Mother’s “parenting judgment or skills.” We do not find Mother’s
contentions persuasive.
A. Standard of Review and Section 366.22
              By the time of a juvenile court’s 18-month status review hearing, “the
Legislature has determined a child’s need for stability and security within a definitive
time frame becomes paramount . . . . At this hearing, the court must return children to

                                              6
their parents and thereby achieve the goal of family preservation or terminate services
and proceed to devising a permanent plan for the children.” (In re Elizabeth R. (1995)
35 Cal.App.4th 1774, 1788.) Section 366.22 controls the decision, providing in relevant
part: “[T]he court shall order the return of the child to the physical custody of his or her
parent or legal guardian unless the court finds, by a preponderance of the evidence, that
the return of the child to his or her parent or legal guardian would create a substantial risk
of detriment to the safety, protection, or physical or emotional well-being of the child.”
(§ 366.22, subd. (a)(1).) Failure to “make substantive progress in court-ordered treatment
programs shall be prima facie evidence that return would be detrimental.” (Ibid.; see
Jennifer A. v. Superior Court (2004) 117 Cal.App.4th 1322, 1343 (Jennifer A.) [“[d]rug
testing is an important component” of a court-ordered plan].)
              We review the juvenile court’s decision to terminate reunification services
and set a permanency review hearing under the substantial evidence standard of review,.
Under this standard, we “must determine if there is any substantial evidence, that is,
evidence which is reasonable, credible, and of solid value to support the conclusion of the
trier of fact. [Citation.] In making this determination, all conflicts are to be resolved in
favor of the prevailing party, and issues of fact and credibility are questions for the trier
of fact. [Citation.] In [juvenile] dependency proceedings, a trial court’s determination will
not be disturbed unless it exceeds the bounds of reason.” (In re Ricardo L. (2003) 109
Cal.App.4th 552, 564 (Ricardo L.).) Mother has the burden to show no substantial
evidence supports the juvenile court’s ruling. (In re L. Y. L. (2002) 101 Cal.App.4th 942,
947.)
              Ample evidence supports the juvenile court’s conclusion that returning
M.C. to Mother’s care posed a substantial risk of detriment based on Mother’s extensive
record of positive drug tests and her failure to acknowledge her drug abuse. It is
undisputed M.C. was initially detained after being born with drugs in her system. It is
also undisputed that in the 22 months between the court’s dispositional order—i.e.,

                                               7
adopting the case plan for Mother’s family reunification services—and its decision to
terminate those services, Mother’s drug tests produced no less than 19 positive results,
including no negative results for four months leading up to the court’s ruling.
Importantly, these test results stand in stark contrast to Mother’s denial she was using
drugs. The court reasonably could conclude Mother lacked credibility when she denied
using drugs. Under these circumstances, Mother’s failure to comply with her case plan
that “all drug [and] alcohol tests [were] to be negative” also constitutes substantial
evidence supporting the court’s decision.
              No other aspect of Mother’s participation in her case plan reunification
services alters our conclusion substantial evidence supports the juvenile court’s order.
Although it is not disputed Mother loves her daughter, demonstrated an authentic bond
through visits, and put forth effort in SSA’s offered programs, these points do not
override the evidence and inferences supporting the court’s conclusion there existed a
“substantial risk of detriment” posed by Mother’s substance abuse. (§ 366.22, subd.
(a)(1); see § 300.2 [“[t]he provision of a home environment free from the negative effects
of substance abuse is a necessary condition for the safety, protection and physical and
emotional well-being of the child”].) Indeed, her continuing failure to overcome her
drug dependence prevented her from transitioning to unsupervised visits with M.C. (See
In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1343 [failure to progress to unsupervised
visits may be considered significant].)
              Mother contends SSA’s recommendation to terminate services was fatally
undermined by Rodriguez’s testimony that SSA should consider “decreased
consumption” for a drug abuser in evaluating “whether and to what extent a parent’s
recovery was successful.” But how much weight to give Rodriguez’s testimony was a
matter for the trial court to determine. Our task is to evaluate whether substantial
evidence supports the juvenile court’s ruling. Given Mother’s extensive record of



                                              8
positive tests and the reasonable inferences drawn from this evidence, it follows that
substantial evidence supports the court’s ruling.
               Mother relies on In re L.C. (2019) 38 Cal.App.5th 646 (L.C.) and Jennifer
A., supra, 117 Cal.App.4th 1322, to support her contention there was not substantial
evidence she abused drugs or returning M.C. to Mother’s custody posed a substantial risk
of detriment to M.C.’s well-being. In L.C., a child protection agency filed a juvenile
dependency petition asserting the legal guardian of a six-year-old child who suffered
from developmental delays abused amphetamine and methamphetamine. (Id. at p. 648.)
The guardian missed a drug test, twice tested positive for methamphetamine use, and lied
to a social worker about using. (Id. at pp. 648-650.) “[T]he juvenile court sustained
[jurisdictional] allegations that [the guardian] abused [drugs] . . . render[ing] him unable
to provide regular care for [the child] and plac[ing] her at risk of serious physical harm.”
(Id. at p. 651.)
               In reversing for insufficient evidence, the appellate court held that
“evidence of a legal guardian’s occasional methamphetamine use outside the legal
guardian’s home and while the child was in the care of another adult in the home does not
support dependency jurisdiction. . . . No substantial evidence showed that the legal
guardian abused methamphetamine [nor that] the child was at risk of serious physical
harm.” (L.C., supra, 38 Cal.App.5th at p. 648.) The court reasoned “[n]o evidence
supported any [] indicia of substance abuse” under the Diagnostic and Statistical Manual
of Mental Disorders (DSM). (Id. at p. 652 [referencing criteria from the fifth edition of
the DSM discussed in In re Alexzander C. (2017) 18 Cal.App.5th 438, 447, disapproved
of on other grounds in Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, 1005-1010].)
On the necessary link between substance abuse and risk of harm to the child, the court
concluded there was no substantial evidence showing the guardian “ignored his parental
responsibilities as a result of his occasional methamphetamine use.” (Id. at p. 653.)



                                              9
              Mother acknowledges L.C. involved a juvenile court’s ruling at the
jurisdictional stage rather than the status review hearing at issue in this case. Jennifer A.,
supra, 117 Cal.App.4th 1322, in contrast, reviewed a termination of family reunification
services at an 18-month status review hearing. Regardless, Mother argues this distinction
is not germane to the holdings in both cases and therefore we should follow L.C. and
Jennifer A. and reverse the termination order in this case.
              In Jennifer A., a mother’s two children were detained after being found
unsupervised in their motel room residence. (Jennifer A., supra, 117 Cal.App.4th at
pp. 1328-1329.) Although SSA “did not allege substance abuse as a ground for
detention,” the mother’s court-ordered case plan “required . . . twice weekly random drug
testing.” (Id. at p. 1327)
              “Over a period of one and one-half years” (Jennifer A., supra,
117 Cal.App.4th at p. 1327), within a context of “about 84 drug-free tests” (id. at
p. 1343), the mother “missed about nine tests, was unable to void a few times, tested
positive for alcohol [once] . . . (for which she underwent treatment), and tested positive
for marijuana [twice].” (Id. at p. 1327.) “There was no evidence Mother [] used any
drugs other than alcohol and marijuana.” (Id. at p. 1345.) The social worker testified
mother “”did not have a drug problem that affected her parenting skills.” (Id. at p. 1346.)
At the case’s 18-month status review hearing, the juvenile court terminated reunification
services for the mother and set a hearing to determine a permanent plan for her children.
(Id. at p. 1340.) “The basis for the [court’s] finding of detriment primarily was [the]
Mother’s missed, diluted, and positive drug tests between the 12-month review
report/hearing and the 18-month review report/hearing.” (Id. at p. 1346.)
              We held substantial evidence did not support the juvenile court’s
substantial risk of detriment finding. (Jennifer A., supra, 117 Cal.App.4th at p. 1326.)
We noted specific “factors in th[at] case militating in favor of [the children’s] return”
(id. at p. 1346; see p. 1345) and concluded, as a primary issue, the mother had

                                              10
“substantially complied with her reunification plan.” (Id. at p. 1327.) We then considered
the evidentiary basis for the court’s ruling on substance abuse and pointed out “[n]o
evidence was presented to establish [the mother] displayed clinical substance abuse”
under the DSM. (Id. at p. 1346.) We further noted there was “‘no clinical evaluation, no
testing to indicate [substance abuse], just the opinion of the mother’s social worker and a
therapist.’” (Ibid., quoting Blanca P. v. Superior Court (1996) 45 Cal.App.4th 1738,
1751.)
              The decisions in L.C. and Jennifer A. bear scant resemblance to the
                                 2
circumstances in Mother’s case. In L.C., the guardian’s occasional use of
methamphetamine when the child was in the care of another adult stands in contrast to
Mother’s chronic drug use. The juvenile court reasonably could conclude Mother’s
inability to curb her drug dependence, even though it could mean losing custody of her
child, posed a substantial risk she would continue to abuse drugs while caring for M.C.
              Contrary to Mother’s suggestion, Jennifer A. does not stand for a general
rule that sufficient evidence of substance abuse requires expert evidence on the point.
While either a medical diagnosis or evidence establishing clinical substance abuse under
the DSM certainly would be relevant information in determining abuse, neither are
necessary—particularly at a dependency case’s status review phase—to establish
sufficient risk of detriment justifying termination of family reunification services. (In re
K.B. (2021) 2021 Cal.App. LEXIS 6 [rejecting argument that court must use clinical
definitions of substance abuse to distinguish use from abuse]; In re Rebecca C. (2014)


2
   In her reply brief, Mother asserts she is not claiming “factual parity” with Jennifer A.,
but instead advocating its “approach to analyzing risk of detriment from substance use.”
Given the fact-dependent nature of reviewing a juvenile court’s finding of detrimental
risk due to substance abuse, we note that factual similarity with case precedent is a
central aspect of assessing that case’s persuasive value. To the extent Mother is
attempting to argue for a categorical rule of law for finding substance abuse—such as
requiring expert evidence to establish it—we reject it, as discussed below.

                                             11
228 Cal.App.4th 720, 725 [medical diagnosis parent has substance abuse problem is not
required element of proof to find substance abuse problem is not a required element of
proof to find substance abuse under section 300 subdivision (b)]; In re Christopher R.
(2014) 225Cal.App.4th 1210, 1218 [clinical definition of substance abuse “is not a
comprehensive, exclusive definition mandated by either the Legislature or the Supreme
Court”; evidence may show parent is a current substance abuser even if parent’s conduct
“fell outside” clinical definitions].)
               The combination of facts in this case that Mother’s daughter was born with
methamphetamine in her body and Mother regularly tested positive for using the same
substance while simultaneously denying it, amply distinguishes this case from Jennifer A.
and the other cases Mother relies upon to challenge the sufficiency of the evidence to
support the juvenile court’s decision. (Compare L.C., supra, 38 Cal.App.5th at p. 648
[“occasional methamphetamine use” by legal guardian of six-year-old insufficient to
show substantial risk of harm to justify juvenile court’s jurisdiction]; In re Rebecca C.
(2014) 228 Cal.App.4th 720, 722, 728 [use of marijuana, amphetamine, and
methamphetamine by mother of teenage daughter insufficient to justify jurisdiction];
In re Christopher R. (2014) 225 Cal.App.4th 1210, 1217, 1219 [mother’s prenatal use of
cocaine, amphetamine and methamphetamine “unquestionably endanger[ed] the health
and safety of her unborn child,” supporting jurisdiction].)
               As a general proposition, a juvenile dependency case could present
circumstances showing that occasional substance use was not tantamount to substance
abuse unless supported by testimony from an expert witness. (Ricardo L., supra,
109 Cal.App.4th at p. 564 [substantial evidence requires “evidence which is reasonable,
credible, and of solid value to support the conclusion of the trier of fact”].) But this case
does not present those circumstances because substantial evidence supports the juvenile
court’s conclusion Mother’s ongoing substance abuse posed a substantial risk of
detriment to her daughter.

                                             12
                                            III
                                      DISPOSITION
             We deny Mother’s petition for a writ of mandate to overturn the juvenile
court’s order terminating reunification services and setting a permanent plan hearing for
the child.



                                                  ARONSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



FYBEL, J.




                                            13